TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00109-CV


In re Texas Department of Family and Protective Services, Relator





ORIGINAL PROCEEDING FROM BASTROP COUNTY


O R D E R

	The Texas Department of Family and Protective Services filed a petition for writ of
mandamus claiming that the county court at law abused its discretion by orally finding at a
November 21, 2006, hearing that there had been "no abuse" by a foster parent, orally ordering that
the children at issue, C.L.H. and C.M.H., be returned to the foster home, and by issuing a subsequent
written order reflecting the same.  The November 21 hearing was a continuation of a hearing that
began November 11.  Real parties in interest, the foster children, filed a motion to dismiss or,
alternatively, to abate this original proceeding because the Department failed to file a "properly
authenticated transcript of any relevant testimony [from the November 11 and 21 proceedings]
including any exhibits offered into evidence, or a statement that no testimony was adduced in
connection with the matter complained" in compliance with Texas Rule of Appellate Procedure
52.7(a)(2).  See Tex. R. App. P. 52.7(a)(2).
	After reviewing the record, we have determined that it is necessary for this Court to
review the transcripts of the November 11 and 21 hearings, and any relevant exhibits.  Consequently,
the Department is ordered to file these documents in compliance with rule 52.7 on or before March
28, 2007.  However, because the rule broadly allows for supplementation of the record, see id.
52.7(b), it is not necessary to dismiss or abate the proceeding.  The foster children's motion to
dismiss or abate is overruled.
	It is so ordered March 21, 2007.


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Filed:   March 21, 2007